Citation Nr: 1633970	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA pension benefits, initially calculated as $76,252.17, to include the threshold issue of whether the request for the waiver was timely.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel
INTRODUCTION

The Veteran had honorable active service from June 1973 to June 27, 1976.  Although he also served from June 28, 1976 to August 1983, that service was found to be dishonorable for VA purposes in an October 1985 Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of the Department of Veterans Affairs (VA) Debt Management Center in Fort Snelling, Minnesota, which denied the Veteran's request for a waiver of recovery of an overpayment of VA pension benefits on the basis that the Veteran's request for such a waiver had not been timely filed.  

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

The Board has reviewed files uploaded to both "Virtual VA" and "VBMS" to insure a complete review of the evidence.  Both electronic systems contain files relevant to the appeal.


FINDINGS OF FACT

1. As a result of fugitive felon status, the Veteran's benefits were reduced and he was assessed an overpayment; he was notified of the overpayment via an October 10, 2008 letter from the Debt Management Center (DMC) in St. Paul, Minnesota which included an attachment providing information regarding his rights and obligations when requesting a waiver of the overpayment. 

2.  On November 20, 2008, the Veteran called VA requesting his benefits be reinstated and verified the address VA had for him was correct; the Veteran did not make a request for waiver of overpayment at that time.

 3. On July 8, 2013, more than 180 days after notification of the overpayment at issue, the DMC received a request for a waiver of overpayment from the Veteran.


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of overpayment of pension benefits in the amount of $76,252.17 was not timely filed; as a matter of law, the claim must be denied.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014) (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different chapter (i.e. Chapter 51).  In addition, the disposition of this case is based on the operation of the law, and the Court has also held that the VCAA has no effect on an appeal where the law is dispositive.  See Manning v. Principi, 16 Vet. App. 534 (2002).

II.  Legal Criteria and Analysis

A request for waiver of indebtedness, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a), 38 C.F.R. § 1.963(b)(2).

The 180-day period may be extended if the individual requesting the waiver demonstrates that, as a result of an error by either VA or postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing. 38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id. 

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  To rebut the presumption, the appellant, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent such clear evidence, timely delivery is assumed.  See Id.; see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Moreover, in connection with the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown, 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts, see Hyson v. Brown, 5 Vet. App. 262 (1993).

Here, in July 2008, VA discovered that that the Veteran had an outstanding felony warrant dating back to April 2001.  Pursuant to Section 505 of Public Law 107-103 which prohibits payment of VA benefits to beneficiaries while they are fugitive felons, VA notified the Veteran that his nonservice-connected pension benefits had been terminated and an overpayment in his account had been created.

On October 10, 2008, the DMC mailed the Veteran a letter, to his last address of record, notifying him that his overpayment totaled $76,252.17.  The letter included an attachment that provided the Veteran information regarding his rights and obligations when requesting a waiver.

On November 20, 2008, the Veteran called VA requesting that his benefits be reinstated and he confirmed that his address of record was correct.  No request for a waiver of the overpayment was made at that time.  VA informed him by letter that in order to process his request for pension benefits, he needed to provide paperwork showing that his Fugitive Felon warrant had been cleared and the date it was cleared.  Thereafter, the Veteran's pension benefits were reinstated effective July 2011 based on evidence provided that his Fugitive Felon warrant had been cleared.  However, no request for a waiver of the overpayment had yet been received.

On July 8, 2013, and at no time before then, VA received a request for waiver of the overpayment from the Veteran's representative.  Thereafter, in August 2013, VA provided notice that the request was untimely as a matter of law and this appeal followed.

In his September 2013 notice of disagreement, the Veteran acknowledged that he missed the 180 day deadline for requesting waiver of recovery of the overpayment.  He argued that this should be excused because he had no immediate point of contact as he was in prison, homeless and participating in drug and alcohol rehabilitation around the time he received the notice in 2008.

At his hearing before the Board in February 2015, the Veteran's representative argued that during his incarceration in 2008, the Veteran was "not mentally sound or capable or able to respond to the notification."  The Veteran also indicated feeling that it was unfair and unjust for him to have to pay back benefits paid between 2001 and 2008 because neither he nor the VA knew about his outstanding warrant.  The Veteran apologized for having missed the 180 day deadline, but stated he just could not respond because he was locked up and could not get in touch with anyone.  The Veteran's representative pointed out that the Veteran has dealt with periods of homelessness along with psychological and physical difficulties since the mid-1990s.  She stressed the Veteran's financial hardship and his history of financial hardship that has been made worse by having half of his current non-service-connected pension taken to repay the overpayment.  The Veteran's representative argued that it was not the Veteran's fault that he did not know he had an outstanding warrant until the VA discovered it and sent him notice in 2008.

The Board does sympathize with the Veteran's hardships and has no reason to disbelieve his sincerity regarding having missed the deadline.  However, there is no evidence that the Veteran did not receive the October 2008 notice or that there were circumstances beyond his control that delayed his receipt of the notification of indebtedness.  Indeed, he made contact with VA shortly after the notice was sent and verified his address was correct.  At that time, he did not make a request for a waiver and does not allege that he did so.

The Board has reviewed the entirely of the record and the facts clearly show that a claim for waiver was not received by VA within the 180-day time limit mandated by law despite the fact the Veteran received the notice and was able to contact VA. The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). Thus, it is determined that because the Veteran's request for a waiver of overpayment was not timely, as a matter of law, his claim must be denied.


ORDER

As the Veteran's request for a waiver of recovery of overpayment of pension benefits in the amount of $76,252.17 was not timely, the appeal for waiver of the overpayment is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


